Title: To James Madison from DeWitt Clinton, 28 June 1806
From: Clinton, DeWitt
To: Madison, James



Sir
NewYork 28 June 1806

Knowing personally the gentlemen who have Subscribed the within representation & being fully persuaded not only of its correctness but of its importance to our commerce I beg leave to recommend it to the particular attention of the President.  Capt. Jones of Philadelphia (formerly a representative to Congress) is well known to you.
A good opportunity will offer in the course of twelve days to send to Mr. Carrington from this City.  And if the President shall see fit to honor him with the appointment solicited for him it will be well to embrace that opportunity of announcing it.
